Exhibit 10.8

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of January 1, 2014 (the “Effective Date”), by and between Stewart Information
Services Corporation (the “Company”), and Steven M. Lessack (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company and previously entered
into an Employment Agreement with the Company as of January 1, 2012 (“Effective
Date”); and

WHEREAS, Executive and the Company have agreed to amend the Agreement to provide
for a change in the definition of terms and conditions regarding Executive’s
entitlement of certain payments, including: Long Term Incentive Plan, Short Term
Incentive Plan, and Key Employee Equity Plan, as specified and defined in the
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Executive and the Company, intending to be legally bound, hereby agree as
follows:

Section 2.2.1. Short Term Incentives, in the Employment Agreement shall be
amended and superseded by the following Section 2.2.1:

2.2.1 Short Term Incentives. The Executive shall be eligible to receive an
annual short term incentive cash payment, the incentive plan to be determined by
the Board in its sole discretion. The terms of the short term incentive plan
(“STI Plan”) are set out in Exhibit A hereto, which is incorporated herein for
all purposes. The terms and conditions of the STI Plan are subject to change
from year to year. The payment made pursuant to this Section 2.2.1 shall be paid
to the Executive in the succeeding year for which it is earned and shall be paid
by March 31 of such year. The Executive must be actually employed on the date
that any short term incentive plan payment is made in order to be eligible and
entitled to any such short term incentive plan payment, except as otherwise set
forth in this Agreement.

Section 2.2.2 Long Term Incentives, in the Employment Agreement shall be amended
and superseded by the following Section 2.2.2:

2.2.2 Long Term Incentives. The Executive shall be eligible to participate in
the Company’s Long Term Incentive Plan (“LTI Plan”), as such plan shall be in
effect and amended and/or superseded from time to time. The Company reserves the
right to terminate the LTI Plan in its sole discretion in accordance with the
terms of the LTI Plan, and the terms and conditions of the Plan are subject to
change from year to year. The terms of the LTI Plan are set out in Exhibit B
hereto, which is incorporated herein for all purposes. The Executive must be
actually employed on the date that any long term incentive plan payment is made
in order to be eligible and entitled to any such long term incentive plan
payment.

 

1



--------------------------------------------------------------------------------

Exhibit D, Section 1 Tax Equalization, in the Employment Agreement shall be
amended and superseded by the following Section 1:

1. Income Tax Filing Assistance. The objective of tax equalization is to ensure
that your international assignment neither adds significantly to your tax
liability nor results in significant tax savings due to differences in income
and social security tax costs between the home and host countries. It ensures
that your out-of-pocket obligations remain approximately the same as they would
have been had you remained working in your home country. (THIS is directly from
the Stewart tax equalization policy)

The tax equalization calculation is the final settlement of your hypothetical
tax liability based on your “stay-at-home” employment earnings, plus personal
income and deductions. The calculation of your final hypothetical tax liability
removes assignment related income, exclusions, deductions and credits from the
calculation of the stay at home tax liability. Items reported in your tax return
that are removed in the final hypothetical tax calculation include, but are not
limited to: expatriate allowances, foreign tax reimbursements, foreign earned
income exclusion, and foreign tax credits (related to tax paid by the company).

The final hypothetical tax (“stay at home” tax) is the tax liability which you
are responsible to pay. The tax equalization compares the final hypothetical tax
liability to the amount of tax you have paid out of pocket to determine if you
have over or underpaid your tax liability. Your stay at home liability may be
paid to the IRS, the company or a combination of both.

The FICA/Medicare tax is also tax equalized and included in the tax equalization
calculation. You are not required to pay FICA/Medicare tax on the assignment
allowances and reimbursements.

The Company will assist in the preparation and filing of your annual US income
tax return and tax equalization calculation. If you elect an outside accounting
firm to prepare and file your income tax return, the Company shall provide one
for that purpose. The company will either prepare the tax equalization
internally or hire an outside accounting firm to prepare this calculation on the
company’s behalf to ensure compliance with the equalization policy.

1. Term of Addendum Agreement. The Company and Executive agree that the term of
this Addendum Agreement shall commence on January 1, 2014.

2. Entire Addendum Agreement. This Addendum Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

3. Waivers and Amendments. This Addendum Agreement may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

2



--------------------------------------------------------------------------------

4. Governing Law. This Addendum Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

5. Assignment. This Addendum Agreement, and any rights and obligations
hereunder, may not be assigned by Executive and may be assigned by the Company
only to a successor by merger or purchasers of substantially all of the assets
of the Company or its affiliates.

6. Counterparts. This Addendum Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

7. Headings. The headings in this Addendum Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Addendum Agreement.

8. No Presumption Against Interest. This Addendum Agreement has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly here from shall be construed against
any party as being drafted by said party.

9. Binding Agreement. This Addendum Agreement shall inure to the benefit of and
be binding upon the Company and its respective successors and assigns and
Executive and Executive’s legal representatives.

IN WITNESS WHEREOF, the parties have executed this Addendum Agreement as of the
date first above written.

 

EXECUTIVE By:  

/s/    Steven M. Lessack        

Date:  

4/7/14

Name:   Steven M. Lessack Title:   Group President, International Operations

 

3



--------------------------------------------------------------------------------

COMPANY Stewart Information Services Corp. By:  

/s/    Matthew W. Morris        

Date:  

4/7/14

Name:   Matthew W. Morris Title:   Chief Executive Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL SHORT TERM INCENTIVE PLAN

(“STI PLAN”)

Executive shall be eligible to participate in the Company’s Annual Bonus Payment
Program, also known as the Short Term Incentive Plan (“STI Plan”). The STI Plan
shall be determined by the Board of Directors (“Board”), in its sole discretion.

Payout amount will be determined by the attainment towards metrics which are
both specific to your position as well as reflective of corporate performance.

As part of its analysis, the Board shall consider the following targets in
determining the amount of the STI payment to the Executive:

 

Short Term Incentive (STI)                      

Target Payout:

  

60% of Base Pay

   $ 240,000   

Maximum Target Payout:

  

200% of Target

   $ 480,000   

 

Metrics Used to Determine STI    Threshold     Target     Maximum     Weighting
 

Corporate Goals (40.0% of STI):

        

EBIDTA Improvement

     -5.00 %      0.00 %      5.00 %      14.00 % 

Pretax Profit Margin

     5.00 %      5.50 %      6.00 %      13.00 % 

Modified Return on Equity

     9.00 %      10.00 %      11.00 %      13.00 % 

International Operations Goals (60.0% of STI)

        

Operating Revenues Improvement

     0.00 %      5.00 %      10.00 %      25.00 % 

Modified EBIDTA Margin

     42.00 %      44.00 %      46.00 %      25.00 % 

Policy Loss Ratio

     28.00 %      26.00 %      24.00 %      10.00 % 

STI will be delivered as a cash bonus, paid annually after the conclusion of the
fiscal year, before the end of the first quarter of the succeeding year. STI
payout is expressed as a percentage of your base pay.

Target Annual STI payout is the equivalent of 60% of your base pay.

Maximum Annual STI payout is the equivalent of 200% of your target payout.

 

5



--------------------------------------------------------------------------------

Specific terms and calculations related to the Short Term Incentive (STI) Plan

The following sets forth the definition of specific terms and calculations
related to the Short-Term Incentive (STI).

 

Term/Calculation

  

Definition

Base Pay    This is the annual base salary. Company    The Company is Stewart
Information Services Corporation and its subsidiaries. Corporate    Corporate is
the same as Company. Corporate Performance    Corporate Performance is the set
of metrics for the Company. Earnings Before Interest, Taxes, Depreciation and
Amortization (EBITDA)    EBITDA metric is calculated by adding back interest
expense, depreciation expense and amortization expense to pretax earnings. The
source of data is the System of Record. Payout for this metric is based on
percent improvement. Investment and Other Gains (Losses) – Net    Investment and
Other Gains (Losses) – Net is a line item on the Company’s Consolidated
Statement of Operations, Retained Earnings and Comprehensive Earnings that
includes, but not limited to, realized earnings (losses) from the sale of
various types of financial and non-financial instruments; sale of subsidiaries,
equity basis investments, and cost-basis investments; impairment of equity and
cost-basis investments; and other types of non-operating transactions. The
source of data is the System of Record. Investment Income    Investment Income
is a line item on the Company’s Consolidated Statement of Operations, Retained
Earnings and Comprehensive Earnings that includes, but not limited to, interest
income, dividends, royalties and certain rental income less any fees incurred
from investments. The source of data is the System of Record. Maximum
(Performance Level)    See Performance Level. Maximum Target Payout    The
Maximum Target Payout is the maximum annual cash bonus that can be earned and
paid under the STI. It is calculated by multiplying the Target Payout by an
agreed upon percentage as indicated in the Executive Compensation Plan Summary.
Modified Average Shareholders’ Equity    Modified Average Shareholders’ Equity
is calculated by subtracting cumulative other comprehensive income and
noncontrolling interest from shareholders’ equity. This calculation is done as
of the beginning of the year and the end of the year. The average is then
calculated by adding the beginning of the year and ending of the year
calculations and then dividing by two.

 

6



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Modified Earnings Before Interest, Taxes, Depreciation and Amortization
(Modified EBITDA)    The Modified EBITDA metric is calculated by subtracting
Investment Income, Investment and Other Gains (Losses) – Net, Title Losses and
Related Claims, Premium Taxes and other unique or unusual items including, but
not limited to, certain claims exceeding $1.0 million as determined by the Board
of Directors of the Company, from EBITDA. The Modified EBITDA excludes Modified
EBITDA reported by Stewart Title of Latin America and Stewart Title Guaranty de
Mexico. The source of data is the System of Record. Payout for this metric is
based on percent improvement. Modified Earnings Before Interest, Taxes,
Depreciation and Amortization Margin (Modified EBITDA Margin)    Modified
Earnings Before Interest, Taxes, Depreciation and Amortization Margin metric is
calculated by dividing Modified Earnings Before Interest, Taxes, Depreciation
and Amortization (Modified EBITDA) by Operating Revenues. The source of data is
the System of Record. Payout for this metric is based on ratio attainment.
Modified Net Earnings Attributable to Company    Modified Net Earnings
Attributable to Company is calculated by subtracting certain items including,
but not limited to, certain unusual income tax expense or benefit as determined
by the Board of Directors of the Company from Net Earnings Attributable to
Company. The source of data is the System of Record. Modified Return on Equity
(Modified ROE)    Modified Return on Equity metric is calculated by dividing
Modified Net Earnings Attributable to Company by Modified Average Shareholders’
Equity. The source of data is the System of Record. Payout for this metric is
based on ratio attainment. Operating Revenues    Operating Revenues is
calculated by deducting Investment Income and Investment and Other Gains
(Losses) – Net from total gross revenues. Depending on the metric, operating
revenue may be reported in local currency or USD (United States Dollar). The
Operating Revenue improvement metric is the aggregation of operating revenues
reported in local currency. Modified EBITDA Margin metric utilizes Operating
Revenues reported in USD. The Company’s portion of earnings from equity
investees is included in the calculation unless explicitly excluded. The source
of data for local currency is from International Operations accounting and
reporting systems. The source of data for USD is the System of Record.

 

7



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Operational Performance    Operational Performance is the set of metrics for an
executives’ area of management. Performance Level    Performance Level
represents the range of possible payout depending on performance driver for each
metric. The payout range is defined as the Threshold (50% of Target) and Maximum
(200% of Target). Policy Loss Ratio    Policy Loss Ratio metric is calculated by
dividing Title Losses and Related Claims by Title Insurance Revenues from Direct
Operations and Agency Operations. The source of data is the System of Record.
Payout for this metric is based on ratio attainment. Pretax Profit    Pretax
Profit is equivalent to earnings before taxes and noncontrolling interests as
reported in the Form 10-K. Pretax Profit Margin    Pretax Profit Margin
corporate metric is calculated by dividing the earnings before taxes and
noncontrolling interests by total gross revenues. The System of Record is the
Form 10-K. System of Record    Hyperion Financial Management (HFM) is the system
of record for all financial data unless otherwise stated. Target (Performance
Level)    See Performance Level. Target Payout    Target Payout is the annual
cash bonus that can be earned and paid under the STI. Target Payout is
calculated by multiplying Base Pay by an agreed upon percentage as indicated in
the Executive Compensation Plan Summary. Threshold (Performance Level)    See
Performance Level. Title Insurance Revenues    Title Insurance Revenues are
revenues earned from title insurance and escrow and other related fees. The
source of data is the System of Record. Title Losses and Related Claims    Title
Losses and Related Claims is a line item on the Company’s Consolidated Statement
of Operations, Retained Earnings and Comprehensive Earnings that is defined in
the Company’s Annual Report filed with the Securities Exchange Commission on the
Form 10-K. The source of data is the System of Record. Weighting    Weighting is
a calculation that applies a percentage to each metric. The aggregation of the
percentages is 100%.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

LONG TERM INCENTIVE PLAN

(“LTI”)

Executive shall be eligible to participate in the Company’s Long Term Incentive
Plan (“LTI”), as such plan shall be in effect and amended and/or superseded from
time to time.

The actual value of the LTI shall be determined by the Board of Directors
(“Board”), in its sole discretion. The Board shall consider the overall
performance of the Company in awarding the LTI. As part of its analysis, the
Board shall consider the following targets in determining the value of the LTI
payable to the Executive:

 

Long Term Incentive (LTI)             Target Payout:    55% of Base Pay       

33% paid as Restricted Stock Award (RSA)

  

Time Vested

   $ 73,333   

33% paid as Performance Share Award (PSA)

  

Total Shareholder Return (TSR)

   $ 73,333   

33% paid as Performance Share Award (PSA)

  

Earnings Per Share (EPS)

   $ 73,333   

Total Target Value Payout

      $ 220,000   

Total Maximum Value Payout

      $ 366,667   

 

Metrics Used to Determine RSA and PSA          

Time Vesting

     

Shares are not subject to performance contingencies and will be earned by the
recipient by continued employment through the vesting period

Total Shareholder Return (TSR)

Vesting of performance shares occurs at the end of the performance period based
on the achievement of pre-determined TSR percentile ranking in relation to the
Russell 2000 Financial Services Index

Earnings Per Share (EPS)

Vesting of EPS performance shares occurs at the end of the performance period
based on achievement of pre-determined EPS targets.

Target LTI grant is the equivalent of 55% of your base pay.

LTI will be delivered as a Restricted Stock Award (RSA) or as a Performance
Stock Award (PSA) (Total = 100% of LTI grant).

LTI will be granted annually. It is 100% granted, but vests depending on the
terms listed in this exhibit.

Dividend Equivalent Rights (“DER”):

In the event a dividend is paid to shareholders during the restriction period,
the recipient will receive a cash payout as a DER at the time of vesting based
on the number of shares from this restricted period which become vested due to
meeting the performance and time restrictions.

 

9



--------------------------------------------------------------------------------

Time-Vested Restricted Shares

Award Value:

 

  •   One-third of the total targeted annual grant value will be provided in
time-based RSA’s.

 

  •   The grant value will be determined by calculating the total equity grant
value [(2014 base salary x LTI target as % of 2014 base salary) then dividing by
three].

 

  •   Share count is based on the grant value divided by grant date closing
stock price on 12/31/2013.

Vesting:

 

  •   RSA’s will cliff vest three years from date of grant.

 

  •   These shares are not subject to performance contingencies and will be
earned by the recipient by continued employment through the vesting period.

Performance Shares -Total Shareholder Return (“TSR”)

Award Value:

 

  •   The TSR-based performance shares will constitute one third of the overall
long-term incentive grant value.

 

  •   The target number of shares granted will be equal to the number of
time-based restricted shares.

Vesting:

 

  •   Vesting of performance shares occurs at the end of the three year
performance period based on the achievement of pre-determined TSR percentile
ranking in relation to the Russell 2000 Financial Services Index Companies
(“Comparative Group”).

Performance Period:

 

  •   The three year period which covers the grant date to the three year
anniversary of the grant date.

Performance Metric:

 

  •   The performance metrics associated with the Performance Shares will
function on a relative TSR-based model provided on the following page. Actual
relative TSR performance will be measured at the end of the three-year period as
compared to the Russell 2000 Financial Services Index.

 

10



--------------------------------------------------------------------------------

Performance Range:

 

  •   As set out in the table below, threshold and maximum opportunity to
incentivize performance will be associated with varying levels of relative
performance. Targeted performance is achieved when SISCO TSR is at the 60th
percentile of the comparative group. Threshold performance is set at the 40th
percentile. In the event SISCO performance is below the 40th percentile, the
associated payout is equal to zero. Maximum payout is achieved when SISCO TSR
performance is at the 100th percentile of the comparative group.

 

     Performance-Based Payment Schedule        TSR Percentile
Ranking    Percent of
Target Payment 1  

Maximum

   100th      200 %     90th      175 %     80th      150 %     70th      125 % 

Target

   60th      100 %     50th      75 % 

Threshold

   40th      50 %     <40th      0 % 

 

1) Payouts will be interpolated in between percentile rankings.

Performance Shares - Earnings per Share (“EPS”) Growth

Award Value:

 

  •   The EPS-based performance shares will constitute one third of the overall
long-term incentive grant value.

 

  •   The target number of shares to grant will be equal to the number of
time-based RSA’s

Vesting:

 

  •   Vesting of EPS performance shares occurs at the end of the three-year
performance period based on achievement of pre-determined EPS targets.

Performance Period:

 

  •   The three year period which covers the grant date to the three year
anniversary of the grant date.

Performance Metric:

 

  •   EPS performance shares will function on an EPS Compounded Annual Growth
Rate performance scale.

 

11



--------------------------------------------------------------------------------

Performance Range:

 

  •   As set out in the table below, threshold and maximum opportunity to
incentivize performance will be associated with varying levels of EPS
achievement. Targeted performance is achieved when SISCO’s EPS Compounded Annual
Growth Rate is equal to 10%. A threshold performance level has been established
at 5% growth. In the event SISCO performance is below this level, the associated
payout is equal to zero. Maximum payout is achieved when SISCO EPS performance
is equal to or greater than 15% growth.

 

     EPS Performance Shares        EPS Compunded
Growth Rate     Percent of
Target Payment 1  

Maximum

     15 %      200 %       13 %      150 % 

Target

     10 %      100 %       8 %      80 % 

Threshold

     5 %      50 %       <5 %      0 % 

 

1) Payouts will be interpolated for actual EPS Growth Rate achieved.

Key Employee Equity Plan (“KEEPs”)

Executive shall be eligible to participate in a one-time LTI Performance Share
Award (PSA) under the special Company’s Key Employee Equity Plan (“KEEPs”), as
such plan shall be in effect and amended and/or superseded from time to time.

The actual value of the KEEPs shall be determined by the Board of Directors
(“Board”), in its sole discretion. The Board shall consider the overall
performance of the Company in awarding the KEEPs. As part of its analysis, the
Board shall consider the following targets in determining the value of the KEEPs
PSA granted to the Executive:

 

Key Employee Equity Plan (KEEPs)   EPS Performance Level     
% of 2014 Base Salary1     Cash Value of Award   <$ 5.00         0 %    $ —     
$ 5.00         500 %    $ 2,000,000.00    $ 5.50         600 %    $ 2,400,000.00
   $ 6.00         700 %    $ 2,800,000.00   

 

1) Payouts will be interpolated for actual EPS Growth Rate achieved.

PSA Value:

 

  •   KEEPs is a one-time special Long Term Incentive.

 

  •   Targeted PSA values for differing levels of EPS achievement will be
established at the beginning of the performance period (500% - 700% of 2014 base
salary).

 

  •   No PSA will be granted at the beginning of the performance period. Rather,
performance will be assessed and awards granted based on the achievement of EPS
goals set forth in the schedule above.

 

  •   Cash value of award is equal to [2014 base salary x KEEPs target as % of
2014 base salary].

 

12



--------------------------------------------------------------------------------

Vesting:

 

  •   If the performance criterion is achieved, awards as determined by the
Board will be granted and immediately vested.

Performance Metric:

 

  •   The Committee has established an EPS performance level scale which must be
achieved for the year ending December 31, 2016 as illustrated in the table
above.

Performance Range:

 

  •   This PSA is based upon achieving pre-established EPS goals set forth by
the Committee. Currently this range is from $5.00 per share at the threshold, to
$6.00 per share at the maximum. In the event these goals are achieved, PSA’s
equal to the achieved EPS performance amount will be issued to participants. If
the EPS is below $5.00 per share, the PSA’s will not be granted.

Specific terms and calculations related to the Long Term Incentive (LTI)

The following sets forth the definition of specific terms and calculations
related to the Long Term Incentive (LTI).

 

Term/Calculation

  

Definition

Base Pay    This is the annual base salary. Company    The Company is Stewart
Information Services Corporation and its subsidiaries. Circuit Breaker   
Circuit Breaker is the minimum corporate performance that must be achieved in
order to receive the specified compensation. Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA)    EBITDA metric is calculated by adding
back interest expense, depreciation expense and amortization expense to pretax
earnings. The source of data is the System of Record. Earnings Per Share (EPS)
   Earnings Per Share (EPS) is the Diluted EPS attributable to Stewart as
reported annually in the Form 10-K. Metric attainment shall be expressed as both
SISCO’s EPS Compounded Annual Growth Rate (for the purposes of Performance Share
vesting) and absolute value (for the purposes of the KEEPs award determination.)
Maximum (Performance Level)    See Performance Level.

 

13



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Maximum Target Payout    The Maximum Target Payout is the maximum annual cash
bonus that can be earned and paid under the LTI. It is calculated by multiplying
the Target Payout by an agreed upon percentage as indicated in the Executive
Compensation Plan Summary. Performance Goals    Performance Goals provide the
threshold, target and maximum measurements that must be achieved in order to
receive the related level of compensation. Performance Level    Performance
Level represents the range of possible payout depending on performance driver
for each metric. The payout range is defined as the Threshold (50% of Target)
and Maximum (200% of Target). Performance Share Award (PSA)    Performance Share
Award is share-based compensation that vests based on defined measures, which
include corporate performance and time based measures. Restricted Stock Award
(RSA)    Restricted Stock Award is share-based compensation that is restricted
by time of service. System of Record    Hyperion Financial Management (HFM) is
the system of record for all financial data unless otherwise stated. Target
(Performance Level)    See Performance Level. Target Payout    Target Payout is
the share-based bonus that can be earned under the LTI. Target Payout is
distributed at the end of three years. Target Payout is calculated by
multiplying Base Pay by an agreed upon percentage as indicated in the Executive
Compensation Plan Summary. Threshold (Performance Level)    See Performance
Level. Total Shareholder Return (TSR)    Total Shareholder Return is calculated
by taking the difference between the Company’s end of year price per share and
the beginning of year price per share and adding the Company dividend per share.
Next, divide that sum by the Company’s beginning of year price per share.

 

14



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Total Shareholder Return (TSR) Ranking    Total Shareholder Return Ranking is
determined by calculating the Company’s percentile ranking for Total Shareholder
Return relative to the Russell 2000 Financial Services Index. The source of data
is Bloomberg.

 

15